Citation Nr: 1424560	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  09-37 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (hereinafter "TDIU").  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to April 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis Missouri.  Jurisdiction was subsequently transferred to the Jackson, Mississippi RO.  

This appeal was processed using the Virtual VA paperless claims processing system (VVA).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The Veteran's service-connected disabilities are not of such severity as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.  


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied by way of a letter sent to the Veteran in January 2009 that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the January 2009 letter also provided notice of the type of evidence necessary to establish a disability rating or effective date pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The claim was readjudicated in January 2012.  Thus, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment and personnel records, Social Security Administration (SSA) records, VA and private treatment records, and lay statements have been obtained.  

The December 2012 VA general examination opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure and maintain a substantially gainful occupation is adequate because the medical expert discussed the Veteran's medical history, described the service-connected disabilities and their effect on employability in sufficient detail, and supported all conclusions with analysis.  

The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Thus, the Board finds that VA made reasonable efforts to satisfy its duty assist and to obtain evidence necessary to substantiate the Veteran's claim.  No further assistance to develop evidence is required.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must consider the individual veteran's educational and occupational history, and relate these factors to his service-connected disabilities.  Cathell v. Brown, 8 Vet. App. 539, 544 (1996).  

The Veteran is service connected for chronic prostatitis with benign prostatic hypertrophy, status transurethral resection of the prostate, with urinary leakage, rated as 60 percent compensable, from April 1, 2006; and for erectile dysfunction, rated as noncompensable, from October 13, 2005; and has a combined evaluation of 60 percent from April 1, 2006, during the pendency of this claim.  Thus, the Veteran met schedular criteria for consideration of TDIU at all times during the pendency of the appeal.  38 C.F.R. § 4.16.  

However, the preponderance of the evidence shows that the Veteran is not unemployable due to service-connected disabilities.  A March 2006 VA examination report shows an opinion that the Veteran's employment was hindered by his having to urinate frequently.  A February 2009 VA examination report reflects findings that the Veteran was able to engage in the activities of daily living without restriction.  It was noted that he was unemployed but had worked for VA.  The examiner opined that from a general medical standpoint he was unable to define any disabilities related to the genitourinary system that would interfere with the Veteran's ability to perform his usual employment.  The examiner noted that while the urinary incontinence was bothersome, that the Veteran should be able to perform sedentary work as well as moderate physical labor.  A February 2011 VA examination report shows the Veteran reported that he was unemployed due to being laid off from his previous job for economic reasons.  The examiner noted that the Veteran's genitourinary problems did not affect his ability to perform his activities of daily living independently.  However, from a physical standpoint, although he could perform sedentary work, it has presented itself as a hygienic problem as well as the frequency of urination.  

A December 2012 VA examination report shows a history of multiple bladder operations in 2005, and continued symptoms of erectile dysfunction and frequent daily and nocturnally urinary incontinence, which require him to wear Depends diapers on a constant basis, since that time.  The report reflects observations that the Veteran needs to have ready and frequent access to bathrooms, even with sedentary work, and has occasional incontinence accidents requiring a change of clothes.  The examiner also noted that the Veteran could not do a job requiring frequent car or other travel, and that physical work would precipitate more urinary incontinence.  The examiner opined that the Veteran's prostatitis impacts his ability to work.  However, the examiner did not find that the Veteran's disabilities preclude him from employment.  

The Board notes that multiple findings in evidence, including the February 2009, February 2011 and December 2012 VA examination reports, the Veteran's college education, previous employment by the VA and by Blue Cross/Blue Shield, and an SSA determination that denied the Veteran's claim for disability benefits related to his prostatitis, reflects a disability picture that indicates the Veteran experiences some restrictions related to his service-connected disabilities, but not that these disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  A VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, received in April 2012, shows that the Veteran was terminated from his VA job as a claims processor for poor performance in September 2008.  Also, the February 2011 VA examiner noted that the Veteran reported he was laid off from his previous job for economic reasons.  Although the Veteran has argued that he was terminated from this job because he experienced the need for frequent bathroom breaks and clothing changes while at work, there is no objective evidence in the record to support this statement.  The opinion of the VA examiners warrant greater probative weight than the Veteran's own assertions that his service-connected disabilities render him unemployable, based on the specialists' medical expertise, review of the Veteran's relevant medical records and the severity of the disabilities, and consideration of the educational and occupational history.  



ORDER

Entitlement to a TDIU is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


